SUMMARY ORDER
Plaintiff-appellant Elsa Frederick (“Frederick”) appeals from the judgment *832of the United States District Court for the Eastern District of New York (Irizarry, C.J.) entered on April 1, 2016, principally dismissing her federal claims against Jet-Blue Airways Corporation (“JetBlue”) as untimely. Frederick alleged that she was a victim of race and age discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”), the New York State Human Rights Law, N.Y, Exec. Law § 296(1)(a) (“NYSHRL”), and the New York City Human Rights Law, N.Y.C. Code § 8-107(1)(a) (“NYCHRL”). On appeal, Frederick argues principally that the District Court erred first in dismissing her Title VII and ADEA claims as untimely and not subject to equitable tolling, and second in declining to exercise supplemental jurisdiction over the NYSHRL and NYCHRL claims. We assume the parties’ familiarity with the facts and record of the prior proceedings, to which we refer only as necessary to explain our decision to affirm.
We agree with the District Court that Frederick’s Title VII and ADEA claims were untimely because her complaint was filed after, the 90-day deadline following her first dismissal notice from the Equal Employment Opportunity Commission. See Sherlock v. Montefiore Med. Ctr., 84 F.3d 522, 525 (2d Cir. 1996). We also conclude that the District Court did not abuse its discretion when it determined that Frederick failed to show any “extraordinary” circumstances warranting equitable tolling. Zerilli-Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 80-81 (2d Cir. 2003). As an initial matter, Frederick failed to show that she satisfied the first prong of the equitable tolling test, namely, that she “acted with reasonable diligence during the time period she seeks to have tolled.” Id. at 80. Nor did she satisfy the second prong, requiring that she “prove[ ] that the circumstances are so extraordinary that the doctrine should apply.” Id. at 81. As the Supreme Court recently “reaffirm[ed],” “the second prong of the equitable tolling test is met only where the circumstances that caused a litigant’s delay are both extraordinary and beyond its control.” Menominee Indian Tribe of Wis. v. United States, - U.S. -, 136 S.Ct. 750, 756, 193 L.Ed.2d 652 (2016). We reject Frederick’s argument that the lack of a mailing date in the first dismissal notice caused her to reasonably misunderstand that the 90-day deadline applied to that first dismissal notice. The first dismissal notice, which Frederick indisputably received, clearly stated that her “lawsuit must be filed within 90 days of ... receipt of this notice.” App’x 57 (emphasis added). In any event, the first dismissal notice was enclosed with a dated letter from the EEOC, thereby giving Frederick sufficient notice of the mailing date.
Furthermore, because all of Frederick’s federal claims were dismissed before trial, the District Court did not abuse its discretion in declining to exercise supplemental jurisdiction over the NYSHRL and NYCHRL claims, and dismissing the state law claims without prejudice. See Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006),
We have considered all of Frederick’s remaining arguments and conclude that they are without merit. For the foregoing reasons, the judgment of the District Court is AFFIRMED.